Citation Nr: 0127787	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  01-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private hospital in May 2000.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
January 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Medical Administration 
Service (MAS) of the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Charleston, South Carolina in 
September 2000.  The case was forwarded to the Board through 
the New York, New York VA Regional Office (RO).


REMAND

The Board notes that the veteran's claims folder (two 
volumes) was transferred to the Board and that it contains 
copies of certain documents generated by MAS in the course of 
considering the veteran's claim for payment or reimbursement 
for medical expenses incurred in connection with the 
veteran's hospitalization at a private hospital in May 2000.  
It appears, however, that the originals of those documents 
remain in a file maintained by MAS which was not forwarded to 
the Board and which may contain additional information not in 
the claims folder.

On November 30, 1999, the President signed the "Veterans 
Millennium Health Care and Benefits Act" into law as Public 
Law 106-117 (Codified at 38 U.S.C.A. § 1725 (West 1991 & 
Supp. 2001)).  Section 111 of this law authorizes the 
Secretary to reimburse for the reasonable value of emergency 
treatment furnished in a non-Department facility those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment.  
This section of Public Law 106-117 became effective 180 days 
after the date of the enactment of the law.  It does not 
appear that the MAS considered that law in connection with 
the veteran's claim.

The United States Court of Appeals for Veterans Claims has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, because the MAS has 
not yet considered the appellant's claim under Public Law 
106-117, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001)).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a).  See also 
Karnas.

Additionally, the veteran has contended that he received 
authorization for treatment at a private hospital in May 2000 
prior to his admission to the hospital.  That contention was 
not addressed by MAS in its decision, in its notice to the 
veteran or in the statement of the case.

In view of the foregoing, it is our opinion that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the claim is REMANDED for the following 
action:

1.  MAS must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, MAS should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001)) 
are fully complied with and satisfied. 

2.  Following completion of the requested 
development, MAS should readjudicate the 
issue on appeal, in light of the Veterans 
Millenium Health Care and Benefits Act of 
1999, Pub. L. No. 106-117, (Codified at 
38 U.S.C.A. § 1725 (West 1991 & Supp. 
2001), any other development deemed 
warranted by the record.  MAS should 
review the claim in light of all pertinent 
evidence and legal authority.  MAS should 
address the veteran's assertion that he 
received authorization for treatment at a 
private facility prior to his hospital 
admission.  MAS must provide full reasons 
and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

3.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, must be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board.

4.  MAS should forward the file created 
for the purpose of adjudicating the 
veteran's claim to the RO which should 
associate that file with his claims 
folder.

When the above action has been completed, in the event that 
the determination remains adverse to the appellant, the 
claims folder and assembled data should be returned to the 
Board for completion of appellate review after compliance 
with the provisions of 38 U.S.C.A. § 7105 (West 1991).  No 
action is required by the appellant unless he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




